CLD-008                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-2378
                                       ___________

                                  CARL S. ROBINSON,
                                               Appellant

                                             v.

        THERESA DELBALSO, Superintendent; BERNADETTE MASON, Acting
         Superintendent; LORI WHITE, Deputy Superintendent; DR. NEWTON
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-20-cv-01796)
                      District Judge: Honorable Jennifer P. Wilson
                      ____________________________________

                   Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6 and
             for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
           Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     October 13, 2022
                             1
           Before: MCKEE, GREENAWAY, JR., and MATEY, Circuit Judges

                           (Opinion filed: November 28, 2022)
                                        _________

                                        OPINION*
                                        _________



1
    Judge McKee assumed senior status on October 21, 2022.
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Carl Robinson, proceeding pro se, appeals from the District Court’s dismissal of

his second amended complaint for failure to state a claim. Dr. Andrew Newton has filed

a motion for summary action. For the reasons discussed below, we will summarily

affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2020, Robinson filed a complaint pursuant to 42 U.S.C. § 1983 against Dr.

Newton and several prison officials at Mahanoy State Correctional Institution, where he

was incarcerated. The complaint alleged that Robinson was assaulted by a cellmate on or

about November 1, 2019, and discovered that he had been diagnosed with Phencyclidine

induced psychotic disorder on or about March 12, 2020. Robinson then filed grievances

related to his diagnosis, which were denied. On or about April 1, 2020, Robinson was

transferred from the Recovery Treatment Unit to the general prison population without

explanation and had to be double-celled because his “Z-code” status had been removed.

Robinson alleged that defendants thereby violated his constitutional rights, specifically

by failing to protect him from being sexually assaulted, illegally removing his “Z-code”

classification, using excessive force in moving him to a new cell, and retaliating against

him in violation of his First Amendment rights. He also alleged that defendants violated

the Privacy Act by maintaining inaccurate medical records. After defendants filed

motions to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6),

Robinson filed an amended complaint that was substantially the same as his initial

complaint.
                                             2
       Defendants brought additional motions to dismiss under Rule 12(b)(6), which the

District Court granted, dismissing the complaint with leave to amend. Robinson then

filed a second amended complaint, the operative complaint here, adding that the prison

officials were liable because they were made aware of the constitutional violations

through his grievances and staff requests, and because they created a “policy or custom

under which unconstitutional practices occurred.” Again, the District Court granted the

defendants’ motions to dismiss, adopting the Magistrate Judge’s conclusion that

Robinson had failed to set forth facts from which any of the defendants’ individual or

supervisory liability could be inferred. Robinson timely appealed.

       We have jurisdiction to review the District Court’s judgment pursuant to 28

U.S.C. § 1291. We review de novo the District Court’s grant of the motions to dismiss

pursuant to Rule 12(b)(6). See Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151

(3d Cir. 2018). “[A] complaint must contain sufficient factual allegations, taken as true,

to ‘state a claim to relief that is plausible on its face.’” Fleisher v. Standard Ins. Co., 679

F.3d 116, 120 (3d Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). We construe Robinson’s pro se filings liberally. See Talley v. Wetzel, 15 F.4th

275, 286 n.7 (3d Cir. 2021). We may summarily affirm if the appeal fails to present a

substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       We agree with the District Court that Robinson’s second amended complaint did

not state a plausible claim for relief. First, he failed to allege the defendants’ personal

involvement, see Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007), and he cannot
                                               3
predicate liability on his § 1983 claims on a respondeat superior basis, see Chavarriaga v.

N.J. Dep’t of Corr., 806 F.3d 210, 227 (3d Cir. 2015). His conclusory statements that

defendants Delbaso, Mason, and White “created a policy or custom under which

unconstitutional practices occurred” are insufficient to allege personal involvement. See

Parkell v. Danberg, 833 F.3d 313, 331 (3d Cir. 2016) (“To presume that

[unconstitutional] practices arose from [an official’s] policies merely because of his

position . . . is to rely on respondeat superior.”). The second amended complaint also

fails to allege that defendants “participated in violating plaintiff's rights, directed others to

violate them, or, as the person[s] in charge, had knowledge of and acquiesced in [their]

subordinates’ violations.” A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372

F.3d 572, 586 (3d Cir. 2004). Contrary to Robinson’s assertions, awareness of a

grievance or complaint after the allegedly unconstitutional conduct has occurred, without

more, is insufficient to establish personal involvement. See Rode v. Dellarciprete, 845

F.2d 1195, 1207-08 (3d Cir. 1988).

       Regarding Robinson’s claims against Dr. Newton based on an alleged

misdiagnosis, the second amended complaint does not specify what, if any, part Newton

had in diagnosing him or maintaining his medical records. And, as the Magistrate

Judge’s report explained, Robinson failed to allege facts supporting a constitutional

violation. We agree with the District Court that such an absence of factual allegations is

fatal to Robinson’s claims regarding his alleged misdiagnosis. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Further, to the extent that Robinson seeks to pursue a claim under
                                               4
the Privacy Act, the Act does not apply to state or municipal agencies or their employees.

See Polchowski v. Gorris, 714 F.2d 749, 752 (7th Cir. 1983). Finally, because Robinson

has had two opportunities to amend his complaint, declining to grant further leave to

amend was proper. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002).

         Accordingly, because the appeal does not raise a substantial question, we will

affirm the judgment of the District Court. Dr. Newton’s motion for summary action is

granted. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                              5